DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 02/22/22, claims 1-8 and 10-18 have been canceled, claims 9, 19, and 21-24 have been amended, and claims 25-32 have been newly added.

Response to Remarks
3.	Applicant’s remarks with respect to currently amended claims as filed on 02/24/22 have been carefully reconsidered/reviewed, but, nevertheless, are moot in view of the following new ground(s) of rejection(s), incorporating newly cited prior art reference (Demos, 2008/0247462 A1; Alshina et al (2011/0243471 A1)) to further support the currently amended claims limitations/features.  
In response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, as per Applicant’s remarks regarding the currently amended features, 
please refer to the following new grounds of rejection(s) for a detailed discussion.
	Furthermore, the Examiner asserts that the currently amended claimed features taught by supplemental/secondary/supporting references (Demos, Turner et al, Shaffer et al) are clearly obvious in view of their specific teaching(s)/explanations with a proper rational/logic/reason(s) relevant with respect to the primary reference (Toma et al, (2019/0394475 A1)) as discussed in the following new grounds of rejection(s).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 9, 20, 25-26, and 28 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1) in view of Demos (2008/0247462 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1).
Regarding claims 9 and 26, Toma et al discloses a reception apparatus/method comprising:
circuitry configured for:
receiving (41, S41) a container including encoded stream comprising a basic stream (basic/lower layer) and an extended stream (extended/higher layer) (abs.; Figs. 4 and 18-19),
the extended stream including an encoded subset of frames (by sequential processing) of first moving image data of a first frame rate (120 fps) and the basic stream including encoded frames of second moving image data of a second frame rate (60 fps) lower than the first frame rate (abs.; Fig. 4; para. [0029]); and
decoding (S35) the basic stream (basic/lower layer) (included in the encoded stream) to obtain the second moving image data at the second frame rate, and decoding (S35) the extended stream (extended/higher layer) to obtain the subset of frames of the first moving image data (Figs. 17-19; paras. [0192-0196], [0183-0190]).
Toma et al does not seem to particularly disclose:
each frame of the second moving image data representing a mixing/blending of two or more adjacent frames of the first moving image data, and information about a mixing/blending configuration of the mixing/blending being included in the container; and
performing unmixing processing on the second moving image data based on the information about the mixing/blending configuration to obtain the first moving image data at the first frame rate including the subset of frames of the first moving image data.
However, Demos teaches video compression/encoding comprising:
one or more previous and subsequent frames being examined by a system, when applied to frame-rate-conversion, wherein a confidence value may be used to determine how much to rely on the motion-vector-displaced pixels versus using an image data representing a simple blend/mix of adjacent frames of the moving image data (e.g., if there is a low confidence value, then the current pixel of the current frame can be used with no noise reduction, and if confidence match for a pixel for one or more frames is reasonably high, then those frames can be used to reduce the noise of that pixel), wherein similar rules may be applied with the frame rate conversion (e.g., if the confidence value for a given pixel is low, then a proportional blend/mix of adjacent frames can be used for that pixel, and if the confidence value is high with respect to one or more nearby frames (previous and/or subsequent), then the motion vector(s) can be used to create a new pixel in a new location for the new frame time, and information about a mixing/blending configuration (by utilizing the confidence value) of the mixing/blending is included in the “motion compensated frame rate conversion and noise reduction scheme”, so as to further improve efficiency via in-place noise reduction and improve intra coding efficiency using encoding-only flow field matching with adjacent frames (abs.; paras. [0025-0027], [0022], [0059]).
Furthermore, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing a process of mixing, at a mixed rate for each frame of a plurality of frames, and an image data (from input images) representing mixed plurality of frames, in order to provide for a high resolution, high speed digital camera that produces a high resolution digital color representation of a moving image scene viewed by the camera (col. 4, lines 25-43).
Moreover, Shaffer et al teaches priority assessment of multimedia for allocation of recording and delivery resources comprising performing back mixing (unmixing) processing on multimedia (includes video, aka moving image data), in order to allocate resources used for recording multimedia or to deliver a message to an intended recipient (abs.; paras. [0013], [0023], [0009]).    

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Demo et al, Turner et al, and Shaffer et al’s teachings as above,
 so that each frame of the second moving image data represents the mixing/blending of two or more adjacent frames of the first moving image data, and information about the mixing/blending configuration of the mixing/blending is included in the container, and
performing the unmixing processing on the second moving image data based on the information about the mixing/blending configuration to obtain the first moving image data at the first frame rate including the subset of frames of the first moving image data, 
in order to improve efficiency via in-place noise reduction and improve intra coding efficiency using encoding-only flow field matching with adjacent frames, provide for a high resolution, high speed digital camera that produces a high resolution digital color representation of a moving image scene viewed by the camera, and allocate resources used for recording multimedia or to deliver a message to an intended recipient.
Regarding claims 20 and 28, Toma et al discloses, wherein the first frame rate is 120 Hz or 240 Hz, and the second frame rate is 60 Hz (para. [0029]).
Regarding claim 25, Toma et al discloses the reception apparatus further comprising:
a display panel (decoded and subsequently displayed encoded data/pictures by using a display device/panel, which is implicit to use a display device/panel for displaying decoded pictures/images) (abs.; Fig. 2; paras. [0004], [0006], [0029], [0037], [0043], [0046]);   
wherein the circuitry is configured to:
obtain at least one of first moving images from the first moving image data or second moving images from the second moving image data, and cause at least one of the first moving images or the second moving images to be displayed by the display panel (Fig. 2, obtained by Decoding Order, and cause at least one of the first moving images or the second moving images to be displayed by utilizing Presentation Order) (Fig. 2; para. [0037]).

7.	Claims 19 and 27 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Demos (2008/0247462 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claims 9 and 26 above, respectively, and further in view of Wang (2014/0092994 A1).
Regarding claims 19 and 27, Toma et al discloses the container including encoded stream comprising a basic stream (basic/lower layer) and an extended stream (extended/higher layer) as discussed above.
Furthermore, Demos teaches, wherein the confidence value may be used to determine how much to rely on the motion-vector-displaced pixels versus using the image data representing the simple blend/mix of adjacent frames of the moving image data, and information about the mixing/blending configuration (by utilizing the confidence value) of the mixing/blending as discussed above.
The combination of Toma et al, Demos, Turner et al, and Shaffer et al does not seem to particularly disclose, wherein
the basic stream and the extended stream have a NAL unit structure, and
a SEI NAL unit with the information about the mixing configuration is inserted into the basic stream and the extended stream.
However, Wang teaches SEI (supplemental enhancement information) message coding comprising a video encoder encoding a video bitstream with multiple layers, which include a base/basic layer/stream and an extended/enhancement layer/stream, wherein the video encoder may include an SEI NAL unit within an access unit, which includes the SEI messages, in order to identify decoding units within the access unit that results in one or more decoded pictures and further allows for one or more copies of a message to be embedded within the access unit (abs.; paras. [0039], [0006-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Wang’s teachings as above so that the basic stream and the extended stream have the NAL unit structure, and the SEI NAL unit with the information about the mixing configuration is inserted into the basic stream and the extended stream, in order to identify decoding units within the access unit that results in one or more decoded pictures and further allows for one or more copies of a message to be embedded within the access unit.

8.	Claims 21 and 29 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Demos (2008/0247462 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claims 9 and 26 above, respectively, and further in view of Miki (2008/0158386 A1) and Alshina et al (2011/0243471 A1).
Regarding claim 21, Demos teaches, wherein the confidence value may be used to determine how much to rely on the motion-vector-displaced pixels versus using the image data representing the simple blend/mix of adjacent frames of the moving image data, and the information about the mixing/blending configuration (by utilizing the confidence value) of the mixing/blending as discussed above.
Furthermore, Turner et al teaches the image data which is obtained by performing the process of mixing, at the mixed rate for each frame of a plurality of frames, and the image data (from input images) representing mixed plurality of frames as discussed above.
The combination of Toma et al, Demos, Turner et al, and Shaffer et al does not seem to particularly disclose, the information about the mixing/blending configuration including:
a set of coefficients corresponding to taps of a filter used for the mixing.
However, Miki teaches image processing device comprising computing a mixing/blending rate by use of a distance function, and greater the distance, the blending rate decreases linearly, wherein the mixing/blending rate is a mixing rate, and the distance function is a filter (LPF), and gradually changing the mixing/blending rate is preferable, in order to make a boundary between the regions natural and unnoticeable when the regions are merged with each other, and correct such as camera shake which arises during flash photography/imaging (abs.; para. [0061]).
Furthermore, Alshina et al teaches an image data encoder/decoder comprising a set of coefficients corresponding to taps of a filter, wherein the filter coefficients illustrated (Figs. 16A- 16F) may be adjusted to increase image compression efficiency (abs.; paras. [0141-0143]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Miki and Alshina et al’s teachings as above so that the set of coefficients corresponding to taps of the filter are used for the mixing, in order to make a boundary between the regions natural and unnoticeable when the regions are merged with each other, and correct such as camera shake which arises during flash photography/imaging, wherein the filter coefficients illustrated may be adjusted to increase image compression efficiency. 

9.	Claims 23 and 31 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Demos (2008/0247462 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claims 9 and 26 above, respectively, and further in view of Takane (2002/0030751 A1).
Regarding claims 23 and 31, Demos teaches, wherein the confidence value may be used to determine how much to rely on the motion-vector-displaced pixels versus using the image data representing the simple blend/mix of adjacent frames of the moving image data, and the information about the mixing/blending configuration (by utilizing the confidence value) of the mixing/blending as discussed above.
Furthermore, Turner et al teaches the image data which is obtained by performing the process of mixing, at the mixed rate for each frame of a plurality of frames, and the image data (from input images) representing mixed plurality of frames as discussed above.
The combination of Toma et al, Demos, Turner et al, and Shaffer et al does not seem to particularly disclose, the information about the mixing/blending configuration includes:
refresh flag information indicating whether or not a frame associated with the refresh flag information is a target of a mixing refresh.
However, Takane teaches image control device with information based image correction capability comprising a video memory (14, includes a plurality of frames) and an encoder (28), and in order to determine whether or not to refresh the video memory, a processor references a status of a refresh flag, thereby enhancing the performance of a system while reducing power consumption, an image control method, and a digital camera (Fig. 1B; paras. [0058], [0144], [0009]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Takane’s teaching as above so that the information about the mixing/blending configuration includes the refresh flag information indicating whether or not a frame associated with the refresh flag information is the target of the mixing refresh, thereby enhancing the performance of a system while reducing power consumption, an image control method, and a digital camera.

10.	Claims 24 and 32 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Demos (2008/0247462 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claims 9 and 26 above, respectively, and further in view of Togo (2010/0238792 A1).
Regarding claim 24, Toma et al discloses the circuitry configured to receive (41, S41) the container including encoded stream comprising the basic stream (basic/lower layer) and the extended stream (extended/higher layer), wherein the basic stream is obtained by encoding image data in a frame corresponding to the second frame rate (60 fps) that is lower than the first frame rate (120 fps) as discussed above.



Furthermore, Demos teaches, wherein the confidence value may be used to determine how much to rely on the motion-vector-displaced pixels versus using the image data representing the simple blend/mix of adjacent frames of the moving image data, and the information about the mixing/blending configuration (by utilizing the confidence value) of the mixing/blending as discussed above.
Moreover, Turner et al teaches the image data which is obtained by performing the process of mixing, at the mixed rate for each frame of a plurality of frames, and the image data (from input images) representing mixed plurality of frames as discussed above.
The combination of Toma et al, Demos, Turner et al, and Shaffer et al does not seem to particularly disclose, 
the information about the mixing/blending configuration includes:
a head flag information indicating whether a frame associated with head flag information corresponds to the second frame rate.
However, Togo teaches information acquisition system, transmit apparatus/method, and data obtaining apparatus/method comprising a head flag information indicating whether or not a packet contains the encoded data of the head of a set of data, such as a single frame of data, in order to determine whether or not the first (frame) data has been lost during the transmission, and extract the quality influence information from the detected second (frame) data (paras. [0060], [0010]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Togo’s teaching as above so that the information about the mixing/blending configuration includes the head flag information indicating whether a frame associated with head flag information corresponds to the second frame rate, in order to determine whether or not the first (frame) data has been lost during the transmission, and extract the quality influence information from the detected second (frame) data.

Allowable Subject Matter
11.	Claims 22 and 30 are objected to as being dependent upon rejected base claims 9 and 26, respectively, but would be allowable:
	if claim 22 is rewritten in independent form including all of the limitations of the base claim 9 and any intervening claim(s); and 
if claim 30 is rewritten in independent form including all of the limitations of the base claim 26 and any intervening claim(s).
Dependent claims 22 and 30 recite novel feature(s), wherein the information about the mixing configuration includes mixing refresh information indicating a number of frames until mixing refresh that does not use image data in a temporally previous frame.
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claims 22 and 30.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
		
Conclusion 
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Douady et al (2019/0297283 A1), Image signal processor for local motion estimation and video CODEC. 

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483